NOT FOR PUBLICATION

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

                                        :
JOSEPH W. FARMER,                       :
                                        :      Civil Action No. 16-8657(RMB)
                    Petitioner,         :
                                        :
             v.                         :            OPINION
                                        :
MARK A. KIRBY,                          :
                                        :
                    Respondent.         :
                                        :


         This matter comes before the Court on Petitioner Joseph W.

Farmer’s (“Farmer”) Petition For Writ of Habeas Corpus under 28

U.S.C. § 2241. (Pet., ECF No. 1.) Farmer is an inmate incarcerated

in the Federal Correctional Institution in Fairton, New Jersey

(“FCI Fairton”) who challenges the calculation of his jail credit

upon      parole    revocation    and       seeks   immediate   release.    (Id.)

Respondent filed an Answer, opposing habeas relief. (Answer, ECF

No. 4.) Farmer filed a reply. (Reply, ECF No. 5.)

         On January 31, 2019, the Court entered an Opinion and Order

in this matter, deferring ruling on the petition until such time

as the parties submitted supplemental briefing on the issue Farmer

raised in his reply brief, that federal law rather than military

law governed calculation of his sentence after he was designated

to   a    federal   correctional    institution        to   serve   his   military
sentence. (Opinion, ECF No. 6 at 14.) Farmer appealed this Court’s

Order to the Third Circuit Court of Appeals, and the Third Circuit

dismissed the appeal for lack of appellate jurisdiction. (Notice

of Appeal, ECF No. 8; Order of USCA, ECF No. 15.) Respondent filed

its supplemental brief on February 28, 2019. (“Respt’s Supp.

Brief,” ECF No. 19.) On March 11, 2019, Farmer filed a letter,

stating he would not file a reply to Respondent’s supplemental

brief. (Letter, ECF No. 20.)

I.   BACKGROUND

     The Court restates below the background and the parties’

arguments in this matter from its Opinion of January 31, 2018.

(See Opinion, ECF No. 6.)

     On March 31, 1977, Farmer was convicted by a general court-

martial of rape in violation of Article 120, Uniform Code of

Military Justice, 10 U.S.C. § 920, and sentenced to thirteen years

confinement. (Decl. of Adam Escobedo (“Escobedo Decl.”), ECF No.

4-1, ¶9.a; General Court-Martial Order Number 14, Ex. D.) Farmer

began serving his sentence at the United States Disciplinary

Barracks (USDB) at Fort Leavenworth, Kansas. (Parole Certificate

and Agreement, Escobedo Decl., Ex. F.) Farmer was granted parole

and released from confinement on August 14, 1980. (Id.) At that

time, he had an unexpired term of confinement of 3,344 days.

(Escobedo Decl. ¶9.b.)



                                2
      While he was on parole, on December 11, 1981, Farmer was

arrested    by    Philadelphia          County,     Pennsylvania    Police    for

allegations      of    attempted    murder,       rape,   aggravated     assault,

unlawful restraint, recklessly endangering another person, and

simple assault. (Dec. 22, 1981 Letter, Escobedo Decl., Ex. G.)

Therefore, Farmer’s parole was suspended on December 15, 1981.

(Id.) The Army placed a detainer on Farmer so he would be returned

to   military    control    to   serve     the    remainder   of   his   military

sentence. (Military Detainer, Escobedo Decl., Ex. I.)

      On May 10, 1982, Farmer was convicted in the Philadelphia

County Court of Common Pleas of simple assault, aggravated assault,

unlawful restraint and rape. (Jan. 27, 1983 Letter, Escobedo Decl.,

Ex. J.) On January 24, 1983, he was sentenced to 13.5-35 years in

confinement. (Id.) The Army revoked Farmer’s parole on March 14,

1985. (Letter, Escobedo Decl., Ex. H.) The Army’s detainer remained

in place pending completion of Farmer’s civilian sentence in

Pennsylvania. (Escobedo Decl., ¶9.d.)

      Farmer was released from civilian confinement on December 16,

2013 and taken into military control. (Escobedo Decl., ¶9.e.) He

was designated to serve the remainder of his sentence as a military

parole violator at a federal correctional institution in the

custody    of    the    Bureau     of    Prisons.    (Escobedo     Decl.,    ¶9.e;

Declaration of Robert C. Jennings (“Jennings Decl.”) ECF No. 4-



                                          3
4.,    ¶4.)   In   accordance   with   BOP   Program   Statement   5110.16,1

Farmer’s sentence computation was provided by the Records Office,

U.S. Army Disciplinary Barracks, in Fort Leavenworth, Kansas.

(Jennings Decl., ¶5.)

       Before his return to military control, Farmer’s remaining

military sentence was recalculated pursuant to Army Regulation

633-30. (Nov. 14, 2013 ACIS Sentence Computation Report, Escobedo

Decl., Ex. B.) Farmer’s sentence has been recalculated annually

since his return to military control. (Escobedo Decl., ¶8.) Based




1   BOP Program Statement 5110.16 (2), (3) and (4) provides:

              2. ACCEPTANCE AND DESIGNATION

              Referrals of military inmates for acceptance
              into   Bureau   custody  are   made   to   the
              Designation and Computation Center (DSCC) Team
              responsible   for   the  Military   Court   of
              Jurisdiction (COJ)

              3. TREATMENT AND DISCIPLINE

              Military inmates transferred to Bureau custody
              are subject to the same treatment and
              discipline as other Bureau inmates (Title 10
              U.S.C. 858).

              4. SENTENCE COMPUTATION

              Military sentence computations are provided by
              the Records Office, U.S. Army Disciplinary
              Barracks, Fort Leavenworth, Kansas. The DSCC
              must accept the sentence computation provided
              by military authorities, and refer suspected
              errors,   or  challenges   to   the   sentence
              computation by the inmate, to the Military
              Records Office for resolution.
                                       4
on the most recent calculation, Farmer’s maximum release date is

on February 10, 2023, and his minimum release date is on August

21, 2019. (Nov. 30, 2016 ACIS Sentence Computation Report, Escobedo

Decl., Ex. C.)

II.   THE PARTIES’ ARGUMENTS

      Farmer   raises   two    grounds        for    relief     from   unlawful

confinement by the Department of the Army and the Bureau of

Prisons. (Pet., ECF No. 1, ¶13.) First, he contends Respondent’s

“nonacceptance that the parole revocation process reinstated the

remainder of the petitioner’s military sentence, which expired

prior to the completion of his state sentence, violates” the

Constitution. (Id., Ground One.)

      Second, Farmer asserts he was not given jail credit, “for all

the time in confinement towards service of his ‘Old Law’ sentence”

in violation of the Constitution. (Id., Ground Two.) For relief,

he seeks immediate release from custody. (Pet., ECF No. 1, ¶15.)

      Respondent   opposes    habeas       relief.   (Answer,    ECF   No.   4.)

Respondent contends Farmer’s Pennsylvania conviction and sentence

“interrupted” his military sentence, and his military sentence did

not begin to run again until he was returned to military control

for the purpose of completing his military sentence. (Id. at 5-

6.) Respondent asserts that “[w]hat Petitioner mistakes for his

time spent in confinement prior to his parole is actually credit

for time spent in confinement prior to his court-martial.” (Answer,

                                       5
ECF No. 4 at 7, n. 2, citing United States v. Allen, 17 M.J. 126

(C.M.A. 1984)).

        Further, Respondent contends Farmer’s sentence was correctly

calculated, noting that “the maximum release date on a military

sentence to confinement is ‘[t]he day preceding the date determined

by adding the full term of the sentence to the beginning date of

the sentence.’” (Id. at 7, quoting AR 633-30, ¶2c.) The unexpired

term of the sentence to be served by the parole violator is “the

actual number of days difference between the date of release on

parole and the maximum expiration date of his sentence.” (Id.,

citing AR 633-20, ¶2h.)

        Additionally, Respondent asserts “[p]arole violators will

not be credited with good conduct time or extra good time which

was earned prior to the date of their release on parole,” and

furthermore, “abatement time reduces the maximum release date,”

and “inoperative time extends the maximum release date on an actual

day basis.”      (Id. at 7, quoting AR 633-30, ¶¶ 2h(2), 14a, 5b.))

        In reply, Farmer contends that a 1969 presidential executive

order    “that   promulgates   the   MCM   [Manual   for   Courts-Martial]

concerning Execution of Courts-Martial Sentences (confinement and

effective date of confinement) supersedes AR 633-30.” (Reply, ECF

No. 5 at 6.) According to Farmer, the MCM, 1969, para. 97c provides

that his court-martial sentence “runs continuous until the period



                                     6
of confinement expires,” and none of the exceptions in the MCM

applies to his sentence. (Reply, ECF No. 5 at 6.)

        Farmer also argues that his “court-martial sentence while

confined in the state had force/effect and was operative, because

service of his sentence was continuous on an annual basis for

clemency consideration . . .” (Id. at 8-9.) Furthermore, if the

Petitioner's sentence was interrupted by "inoperative time," there

shouldn't have been any contact between the Army and Petitioner

concerning       clemency     consideration    while       serving   his   state

sentence.” (Id. at 9.)

        Next, Farmer contends that his parole was revoked when the

Board    made    a   parole   revocation     determination     concerning   the

detainer. (Id. at 10.) Thus, “if parole was revoked at that stage,

the remainder of the parolee’s original … sentence, reinstated by

the parole revocation would run concurrently with the subsequent

sentence from the time of execution of the warrant.” (Id., quoting

Moody v. Daggett, 429 U.S. 78, 83-84 (1976)).

        Even    if   the   Board   had   not   made    a    parole   revocation

determination at that stage “the original sentence [would] remain

in the status it occupied at the time of the asserted parole

violation.” (Id. at 11, quoting Moody, 429 U.S. at 84.)

        Finally, Farmer contends he must be awarded credit for his

time in custody under the “Old Law.” (Id. at 13.) He bases this

claim on DoD Instruction 1325.4 (October 7, 1968), cited in United

                                         7
States v. Allen, 17 M.J. 126, 127 (1984)). (Reply, ECF No. 5 at

12-13.) Farmer also quotes United States v. Tardif. 55 M.J. 670,

671 (2001), which states:

             In interpreting the DoD directive [1325.4
             (October 7, 1968))] with this portion of 18
             U.S.C. § 3568, the Court of Military Appeals
             in Allen decided that, although Congress
             exempted    the   military    from   sentence
             computation provisions in 18 U.S.C. § 3568,
             the Secretary of Defense in the DoD directive
             had voluntarily adopted those provisions.
             Thus, our higher Court determined that
             military prisoners must be allowed credit
             toward the service of their sentence for any
             “days spent in custody in connection with
             offense or acts for which sentence was
             imposed.”

(Id. at 13.)

       Farmer further argues that “military prisoners who have been

transferred into federal custody are subject to all of the federal

laws   and   regulations   governing   any   other   prisoner,   including

federal parole provisions.” (Id., citing Artis v. United States,

166 F.Supp.2d 126 (D.N.J. 2001) (citing Hirsch v. Secretary of the

Army, 172 F.3d 878 (10th Cir. 1999) (unpublished)). Farmer argues

that the Army and the BOP “did not adhere to the Department of

Justice’s computation procedures.” (Id.)

III. DISCUSSION

       The Court restates Subsection III.A. below from its Opinion

dated January 31, 2018. (Opinion, ECF No. 6 at 8-12.)

       A.    Imprisonment for Crime Committed while on Parole


                                   8
     “Unless a parole violator can be required to serve some time

in prison in addition to that imposed for an offence committed

while on parole, he not only escapes punishment for the unexpired

portion of his original sentence, but the disciplinary power of

the [Parole] Board will be practically nullified.” Zerbst v.

Kidwell, 304 U.S. 359, 363 (1938). Thus, the Supreme Court held:

          When respondent committed a federal crime
          while on parole, for which he was arrested,
          convicted, sentenced, and imprisoned, not only
          was his parole violated, but service of his
          original   sentence    was   interrupted   and
          suspended. Thereafter, his imprisonment was
          attributable to his second sentence only, and
          his rights and status as to his first sentence
          were ‘analogous to those of an escaped
          convict.' Not only had he-by his own conduct-
          forfeited the privileges granted him by
          parole, but, since he was no longer in either
          actual or constructive custody under his first
          sentence, service under the second sentence
          cannot be credited to the first without doing
          violence to the plain intent and purpose of
          the statutes providing for a parole system.

Id. at 361.

     The respondents in Zerbst were not military parole violators,

however, the same reasoning applies in the context of a military

parole violator subsequently serving a civilian sentence. Thus, AR

633.30, ¶5b provides:2

          Inoperative. Inoperative time consists of any
          period during which a prisoner is not credited

2 Citations are to the army regulations in effect when Farmer was
court-martialed in 1977, AR 633-30 (effective Nov. 6, 1964),
attached as Exhibit A to the Declaration of Adam Escobedo. (ECF
No. 4-2 at 4-64.)
                                9
          with serving his sentence. Inoperative time
          will include the period … While absent from
          confinement on a parole which proper authority
          has suspended and later revoked …

     Additionally, 633.30, ¶4b provides in pertinent part:

          A sentence to confinement adjudged by a court-
          martial will not be served concurrently with
          any other sentence to confinement adjudged by
          a court-martial or a civil court.

     Farmer was paroled on August 15, 1980. (Escobedo Decl., ¶9.b.)

He was arrested by civilian authorities on December 15, 1981, and

his parole was suspended. (Jan. 27, 1983 Letter, Escobedo Decl.,

Ex. J.) He was sentenced in civilian court on January 24, 1983 and

released from state custody on December 16, 2013. Thus, pursuant

to AR 633.30, ¶¶4, 5, Farmer did not start serving his military

sentence again until he was returned, in December 2013, to the

control of military authorities to serve his military sentence.

(Escobedo Decl., ¶9e.)

     Farmer contends the MCM, 1969, para. 97c indicates that his

court-martial   sentence   “runs   continuous   until   the   period   of

confinement expires,” and none of the exceptions in the MCM applies

to his sentence. (Id.) Farmer is wrong. Paragraph 97c of the 1969

MCM provides, in pertinent part:

          c. Interruptions of execution of a sentence.

          A sentence to confinement, hard labor without
          confinement,   restriction   to  limits,   or
          deprivation of privileges is continuous until
          the term expires, with certain exceptions.
          These exceptions include the following:

                                   10
           When delivery under Article 14 is made to any
           civil authority of a person undergoing
           sentence of a court martial, the delivery, if
           followed by conviction in a civil tribunal,
           interrupts the execution of the sentence of
           the court-martial, and the offender after
           having answered to the civil authorities for
           his offense shall, upon the request of
           competent military authority, be returned to
           military custody for the completion of his
           sentence (Art. 14(b)).

           . . .

           Periods during which a sentence to confinement
           is suspended or deferred shall be excluded in
           computing the service of the term of
           confinement (Art. 57(b)).

Manual     for     courts       martial         1969      available      at

https://www.loc.gov/rr/frd/Military_Law/CM-manuals.html

     Next, Farmer contends that because he was considered for

clemency under military law while serving his state sentence, he

was serving his military sentence concurrently. For authority, he

cites AR 190-47 and Department of Defense Instruction 1325.4

(“DoD”) [effective 1968], noting that clemency consideration is

authorized within eight months after the sentence began to run and

annually   thereafter.   The   fact    that   clemency   consideration   is

authorized within a prescribed time after the military sentence

begins to run does not dictate when Farmer’s sentence was operative

for purposes of sentence calculation. Although Farmer contends

clemency consideration is inconsistent with “inoperative” time,

inoperative has a special definition in the Army Regulations.

                                      11
     Specifically, “inoperative time consists of any period during

which a prisoner is not credited with serving his sentence.

Inoperative time will include the period … while absent from

confinement on a parole which proper authority has suspended and

later    revoked    …       [and]    while   absent      after      delivery      to   civil

authorities, if subsequently convicted by a civil tribunal…” AR

633-30, ¶5b. Thus, according to Army Regulation, Farmer’s military

sentence    was    inoperative         while      he    was   on    parole,      which   was

subsequently suspended and revoked upon his arrest and conviction

by civil authorities.

     Finally, Farmer contends that when the Army Board made a

parole   revocation          determination        and   issued      the   detainer,      his

military sentence began to run concurrently with his civilian

sentence. Farmer quotes Moody v. Daggett, “[i]f parole was revoked

at that stage, the remainder of the parolee's original sentence,

reinstated by the parole revocation, would run concurrently with

the subsequent sentence from the time of execution of the warrant."

429 U.S. 78, 83-84 (1976).

     The Supreme Court in Moody held that a federal parolee

imprisoned    for       a    crime    committed         while      on   parole    was    not

constitutionally entitled to a prompt parole revocation hearing at

the time a parole violator warrant was issued and lodged with the

institution of his confinement. 429 U.S. at 89. The Court described

three options the U.S. Parole Board had “for disposing of its

                                             12
parole violator warrant,” and the option cited by Farmer, which

would cause the sentences to run concurrently, was to “execute the

warrant immediately and take the parolee into custody.” This did

not happen in Farmer’s case, instead, the Army revoked his parole

and placed a detainer on Farmer without taking him into Army

custody until his civilian sentence was completed. For all of the

reasons discussed above, Farmer served his military and civilian

sentences consecutively, consistent with federal law and military

law.

       B.    Sentencing Credit

       In this Court’s Opinion of January 31, 2018, the Court set

forth the following issue for supplemental briefing. (Opinion, ECF

No. 6 at 12-14.)

       Farmer contends that federal law governs computation of his

sentence because he is incarcerated in a federal prison. He relies

on cases holding that Congress, in enacting 10 U.S.C. § 858(a),

intended that “military prisoners who have been transferred into

federal     custody   are    subject      to   all   of   the   federal   laws   and

regulations governing any other prisoner, including federal parole

provisions.”     Artis      v.   United    States,    166   F.Supp.2d     126,   130

(quoting Hirsch v. Secretary of Army, 1999 WL 110549 (10th Cir.

1999)); United States v. Allen, 17 M.J. 126 (1984) (quoting DoD

Instruction 1325.4 (October 7, 1968)); United States v. Tardif, 55

M.J. 670, 671 (2001) (discussing history of DoD Directive 1325.4);

                                          13
O'Callahan v. Attorney General, 230 F.Supp. 766, 767 (D. Mass.

1964), aff'd 338 F.2d 989 (1st Cir. 1964) (holding that pursuant

to 10 U.S.C. 858(a), military prisoner in federal penal institution

is subject to the federal parole system.)

       10 U.S.C. § 858(a) (effective 1956 to January 5, 2006)

provides:

            (a) Under such instructions as the Secretary
            concerned may prescribe, a sentence of
            confinement adjudged by a court-martial or
            other military tribunal, whether or not the
            sentence includes discharge or dismissal, and
            whether or not the discharge or dismissal has
            been executed, may be carried into execution
            by confinement in any place of confinement
            under the control of any of the armed forces
            or in any penal or correctional institution
            under the control of the United States, or
            which the United States may be allowed to use.
            Persons so confined in a penal or correctional
            institution not under the control of one of
            the armed forces are subject to the same
            discipline and treatment as persons confined
            or committed by the courts of the United
            States or of the State, Territory, District of
            Columbia, or place in which the institution is
            situated.

Thus, Farmer contends the Army miscalculated his sentence by using

Army   regulations.     Farmer    did   not,   however,   describe    how     his

sentence    calculation      would   differ    under   federal   statutes     and

regulations.

            1.      Supplemental Briefing

       Respondent    filed    a   supplemental    brief   on   this   issue    on

February 28, 2019. (Respt’s Supp. Brief, ECF No. 19). Farmer


                                        14
responded by letter, stating that he would not file a reply.

(Letter, ECF No. 20.)

     Respondent asserts, in his supplemental brief, that the cases

cited by Farmer, United States v. Allen, United States v. Tardif,

and Artis v. United States do not support Farmer’s contention that

his sentence was improperly calculated. (Respt’s Supp. Brief, ECF

No. 19 at 3.) Quoting Allen, Respondent submits that the Military

“voluntarily incorporate[d] the pretrial sentence credit extended

to other Justice Department convicts,” and thus Allen stands for

the proposition that a military prisoner must receive prior custody

credit against an imposed sentence for any time spent in pretrial

detention as a result of the charged crime. (Id. at 4.)

     Respondent contends that United States v. Tardif, 55 M.J. 670

(2001) is consistent with the above conclusion. (Id.) Tardif sought

prior custody credit for twelve days when he was held by state

authorities for the same activity that formed the basis for his

military conviction and sentence. (Id.) The Court applied the

amended federal prior custody credit statute and granted the

petitioner credit for time served in state custody because the

time was not credited against another sentence. (Id.)

     Respondent   also   addressed    Artis   v.   United   States,   166

F.Supp.2d 126, 130 (D.N.J. 2001). (Id. at 4-5.) In Artis, the

petitioner was a military prisoner housed in a federal prison who

challenged the U.S. Parole Commission’s decision to deny him

                                 15
parole, seeking annual parole review under the Army regulations.

(Resp’t Supp. Brief at 5, citing Artis at 129-31.) The court held

that the petitioner was not entitled to the application of the

military parole regulations because he was subject to the same

advantages and disadvantages of a civil prisoner after he was

transferred to a federal correctional institution. (Id.)

     Respondent argues that Artis, a case that clarifies the parole

regime applicable to a military prisoner held in a civilian prison,

is inapplicable to the issue of military sentence calculation.

(Id.) Military sentences remain the responsibility of the United

States Army, applying Army Regulations. (Id., citing Holt v.

Terris, 269 F.Supp.3d 788, 796 (E.D. Mich. 2017); Curry v. Fischer,

09-2104, 2010 WL 1994843(D. Minn. Apr. 21, 2010); Curry v. Fondren,

08-134, 2009 WL 3164718 (D. Minn. Apr. 8, 2009)).

     Respondent also speculated that Petitioner may have thought

the Army failed to credit him with prior custody credit, as

contemplated   by   the   Department   of   Justice   regulations   and

discussed in Allen and Tardif. (Respt’s Supp. Brief, ECF No. 19 at

6.) Respondent notes that Petitioner was credited for 171 days of

pretrial detention. (Id., citing Escobedo Decl., ECF No. 4-1,

¶9(a)).

          2.   Analysis

     Petitioner has informed the Court that he will not file a

reply to Respondent’s supplemental brief. (Letter, ECF No. 20.)

                                  16
Petitioner has not clarified how his sentence would have differed

if it was calculated under DOJ rather than Army regulations.

     The U.S. Army Court of Criminal Appeals recently explained:

          Prior to our superior court’s decision in
          Allen, “a military accused who had served a
          period of pretrial confinement was not
          entitled to administrative credit against his
          adjudged confinement.”      United States v.
          DeLeon, 53 M.J. 658, 659 (Army Ct. Crim. App.
          2000).   In    Allen,   our    superior   court
          interpreted Department of Defense Instruction
          1325.4, Treatment of Military Prisoners and
          Administration     of   Military     Correction
          Facilities [DoDI 1325.4], (7 Oct. 1968), “as
          voluntarily incorporating the pre-sentence
          credit” procedures employed by the Department
          of Justice (DOJ) for sentence computation.
          Allen, 17 M.J. at 128. As a result, the Allen
          court held that these Federal procedures
          applied to courts-martials. Id. “This reading
          of DoDI 1325.4 is the sole basis for what trial
          practitioners for the past 30 years have
          called ‘Allen credit.’ ” [United States v.]
          Atkinson, 74 M.J. [645,] 647 [N.M.C.C.A. March
          26, 2015.]

United States v. Harris, 78 M.J. 521, 524 (A. Ct. Crim. App.),

review granted, 78 M.J. 240 (C.A.A.F. 2018) (footnotes omitted).

Additionally, the federal procedures applied to court-martials

under Allen are codified in 18 U.S.C. § 3585, and “require a

defendant be given confinement credit, ‘as a result of any other

charge for which the defendant was arrested after the commission

of the offense for which the sentence was imposed; that has not

been credited against another sentence.’” Harris, 78 M.J. at 524

n. 7 (emphasis in original).


                                17
     Respondent      submitted     the    Declaration    of    Adam   Escobedo,

Supervisor,     Inmate    Personnel      Division,   Military    Correctional

Complex, Fort Leavenworth, Kansas, with the answer to the petition.

(“Escobedo Decl.,” ECF No. 4-1, ¶1.) According to Escobedo, Farmer

was credited 171 days for pretrial confinement for October 11,

1976 to March 31, 1977 (time spent in confinement prior to court-

martial). (Escobedo Decl., Ex. D and Ex. E., ECF No. 4-3 at 2-7.)

     Insofar as Petitioner may believe that federal law as opposed

to Army regulations would permit credit against his military

sentence for time served on his subsequent state sentence, he is

wrong. As explained in Harris, the federal procedures applied to

court-martials under Allen are codified in 18 U.S.C. § 3585, which

provides, in relevant part:

             (b) Credit for prior custody.--A defendant
             shall be given credit toward the service of a
             term of imprisonment for any time he has spent
             in official detention prior to the date the
             sentence commences-- (2) as a result of any
             other charge for which the defendant was
             arrested after the commission of the offense
             for which the sentence was imposed; that has
             not been credited against another sentence.

18 U.S.C. § 3585(b)(2) (emphasis added). See U.S. v. Wilson, 503

U.S. 329, 334 (1992) (petitioner was not entitled to credit against

federal   sentence    for   time   served     credited   against      his   state

sentence).     Farmer’s     sentence,     therefore,     has   been    properly

calculated, and he is not entitled to habeas relief.



                                         18
IV.   CONCLUSION

      For the reasons discussed above, the Court will deny the

petition for writ of habeas corpus under 28 U.S.C. § 2241.

An appropriate Order follows.



Date: March 14, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 19
